DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8-18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro et al. (US 2014/0050911).  
Mauro et al. teaches a glass composition having overlapping ranges with the glass composition recited in instant claims 1, 11-13, 15, 20-22, 24 and 25.  See paragraph [0006].  Mauro et al. teaches that the glass has a thickness of less than 400 µm, which overlaps the thickness ranges recited in instant claims 1, 15 and 24.  See paragraph [0013].  Mauro et al. discloses that the glass article is ion exchanged (or ion exchangeable) to achieve a compressive stress of at least 5 µm, and a compressive stress of at least 500 MPa, which overlaps these properties as recited in instant claims 1, 4-6, 15-18, 24 and 29.  See paragraph [0033].  
Mauro et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Mauro et al. does not disclose the effective depth of layer when the glass is bent to a radius of 3.6 mm or less.  However, one of ordinary skill in the art would have expected the glass of Mauro et al. to possess the claimed effective depth of layer in view of the overlapping ranges of composition, thickness, compressive stress, and depth of layer.
As to claims 8 and 26, Mauro et al. teaches that the glass composition has a liquidus viscosity of 100 kP or more, which overlaps the presently claimed ranges.  See claim 13.
One of ordinary skill in the art would have expected that the glass composition of Mauro et al. would possess the Tbreakdown and T35kP properties of instant claims 9 and 27.
As to claims 10 and 28, Mauro et al. discloses that the glass articles can be formed by the down draw process.  See paragraph [0019].
The limitations of instant claims 14 and 23 can be found in Mauro et al. in paragraph [0003].

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Applicants assert that the substitution of Na2O for Li2O unexpectedly improves compressive stress.  The argument is noted but is slightly different than the wording used in the specification.  In their arguments, applicants quote paragraph 31 on page 10, but this paragraph begins, “when substituted for Na2O, Li2O …. ” increases the compressive stress of the glass.  Similarly, the specification describes a control glass that is free of Li2O, and the inventive example glasses have Li2O added thereto.  See page 15, paragraph [0044] and Table 1 of the as-filed specification.  In other words, the specification appears to describe the invention in terms of substituting Li2O for Na2O in order to increase the compressive stress.  
The examiner maintains that the increased compressive stress associated with the replacement of Na2O with Li2O is expected by one of ordinary skill in the art.  Paragraph [0024] of Bookbinder et al. recites: 
… In order to achieve ion exchange, a small alkali oxide (such as, for example, Li2O and Na2O) must be present in the glass to exchange with larger alkali ions (e.g., K+) from a molten salt bath. Three types of ion exchange may typically be carried out: Na+-for-Li+ exchange, which results in a deep depth of layer but low compressive stress; K+-for-Li+ exchange, which results in a small depth of layer but a relatively large compressive stress; and K+-for-Na+ exchange, which results in an intermediate depth of layer and compressive stress. A sufficiently high concentration of the small alkali oxide is necessary to produce a large compressive stress in the glass, since compressive stress is proportional to the number of alkali ions that are exchanged out of the glass…. [Emphasis added]. 

Thus, small alkali oxides, Na and Li, are necessary to prepare a glass having a high compressive stress, and K for Li exchange results in a large compressive stress.  
	Applicants point to tables 1 and 3 (i.e., the 45 minute exchange examples) for data supporting the assertion of unexpected results. The data in tables 1 and 3 is tabulated as follows:






Table 3 
IOX 45 mins

Li2O
Na2O
Li2O/Na2O
CS
DOL
A
12.59
1.65
7.63
1073
10
B
12.55
1.82
6.90
1059
10
C
12.07
1.93
6.25
1097
9
D
11.82
2.08
5.68
1073
9
E
11.52
2.23
5.17
1096
8
F
11.37
2.33
4.88
1096
8
G
10.20
0.14
72.86
1155
8
H
4.97
9.96
0.50
1188
8
I
4.99
9.67
0.52
1203
8
J
5.01
9.48
0.53
1174
7
K
5.05
9.26
0.55
1167
7
L
4.99
8.97
0.56
1146
7
M
2.51
12.60
0.20
1150
7
O
3.69
11.00
0.34
1110
9
P
3.75
10.76
0.35
1115
9
Q
3.75
10.52
0.36
1092
8
R
3.73
10.30
0.36
1101
8
Control
0
15.21
0.00
1007
14


As noted in the previous action, to “establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP 716.02(d) (citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)).  The claims recite a Li2O/Na2O ratio of 0.50 to less than 1, and there is no data between 0.3 and 0.5 or between 0.6 and 4.88.  In other words, there is no data for a significant portion of the claimed range or data above and below the range to establish the criticality of the range of 0.5 to less than 1.
	Applicants note that Mauro does not teach a range for R2O, Li2O/R2O, or Li2O/Na2O.  This is true, however, the general ranges for these oxides in Bookbinder et al. overlap the present claimed amounts.  Moreover, any specific glass of Mauro et al. will inherently possess these ratios.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784